                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Joel Marvin Munt,                                      Civ. No. 19-1560 (WMW/BRT)

                      Plaintiff,

  v.
                                                               ORDER
  Paul Schnell, David Reishus, Sherlinda
  Wheeler, Jeff White, Jeanne Michels, Sue
  Farmer, and Glenn D. Lisowy,

                      Defendants.



       Plaintiff Joel Marvin Munt has requested permission to submit a 17,500-word

response to Defendants’ Memorandum of Law in support of their Motion to Dismiss.

(Doc. Nos. 39, 40, 51.) Defendants do not oppose this request. (Doc. No. 54.)

       IT IS HEREBY ORDERED THAT Plaintiff’s request to submit a 17,500-word

response (Doc. No. 51) is GRANTED.



Date: February 3, 2020

                                                      s/ Becky R. Thorson
                                                      BECKY R. THORSON
                                                      United States Magistrate Judge
